UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/11 The following N-CSR relates only to the series of the Registrant listed below, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Equity Income Fund ANNUAL REPORT October 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Equity Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Global Equity Income Fund, covering the 12-month period from November 1, 2010, through October 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors were encouraged by expectations of a more robust economic recovery during the final months of 2010, but sentiment deteriorated in 2011 due to disappointing global economic data, rising commodity prices, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. International stocks proved sensitive to these macroeconomic developments, often regardless of underlying company fundamentals, and most international equity market indices ended the reporting period with mildly negative absolute returns. The global economic outlook currently remains clouded by market turbulence and political infighting, but we believe that a continued sub-par global expansion is more likely than a return to recession.Although Europe continues to struggle with a debt crisis, inflationary pressures appear to be waning in most countries as energy prices recently have retreated from their highs. In Asia, China seems to have averted an economic contraction after implementing measures to dampen inflationary pressures. In the United States, moderately low core inflation and an accommodative monetary policy could help support near-trend growth despite ongoing deleveraging activity in the private sector.To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2010, through October 31, 2011, as provided by James Harries, Portfolio Manager of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2011, Dreyfus Global Equity Income Fund’s Class A shares produced a total return of 4.86%, Class C shares returned 4.01% and Class I shares returned 5.11%. 1 In comparison, the fund’s benchmark, the FTSE World Index (the “Index”), produced a total return of 1.41% for the same period. 2 Strong corporate earnings drove global stocks higher over the reporting period’s first half, but macroeconomic challenges later caused the Index to give back most of those gains.The fund produced higher returns than its benchmark, primarily due to a generally defensive bias in the fund’s sector allocation and stock selection strategies. The Fund’s Investment Approach The fund seeks total return, consisting of capital appreciation and income.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities, seeking to focus on dividend-paying stocks of companies located in emerging as well as developed capital markets, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund may invest in the securities of companies of any market capitalization, and it may invest up to 30% of its assets in emerging markets. We combine “top-down” analysis of current economic trends and investment themes with “bottom-up” stock selection based on fundamental research. Within markets and sectors deemed to be relatively attractive, we seek attractively priced stocks of companies that we believe to have sustainable competitive advantages. Macroeconomic Developments Challenged Global Growth Positive market sentiment generally prevailed over the final months of 2010 amid expectations of continued global economic recovery. In early 2011, however, investors grew increasingly concerned about inflationary pressures in China and rising energy prices stemming from The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) political unrest in the Middle East. In March, catastrophic natural and nuclear disasters struck Japan, disrupting the global industrial supply chain. Nonetheless, many equity markets rebounded quickly from these unexpected shocks. By May, investor sentiment began to deteriorate in earnest. U.S. economic growth proved more sluggish than expected, and investors worried about a contentious debate regarding U.S. government spending, borrowing and taxes. In Europe, the debt problems facing Ireland, Portugal, Spain and Italy intensified, and Greece faced the possibility of default. Consequently, global markets lost nearly all of the ground they had gained earlier, ending the reporting period with only a mild gain, on average. In a reversal of the trend over the past several years, the developed markets generally fared better than the emerging markets. Defensive Positioning Buoyed Relative Performance In light of our longstanding concerns regarding deleveraging activity in the private and public sectors, we maintained a defensive investment posture throughout the reporting period, focusing primarily on larger, dividend-paying companies with stable customer demand and healthy finances. This bias helped the fund hold up better than the Index during the market downturn. The fund’s relative results were particularly bolstered by underweighted exposure to the financials sector, where we generally avoided banks with exposure to euro zone debt.The fund’s holdings in more stable regions—including Norway’s DnB Nor, Singapore’s DBS Group Holdings and U.K.-based Standard Chartered—fared substantially better.The fund also scored successes in the traditionally defensive consumer goods sector, where we had identified attractive values among well-established companies with products that remain in demand regardless of economic conditions. For example, top performers in this area included U.S.-based multinationals Coca-Cola and Procter & Gamble. Disappointments during the reporting period were concentrated to a degree in the industrials sector, where Hutchison Port Holdings Trust and Deutsche Post struggled amid global economic concerns, particularly regarding the potential impact of inflation-fighting efforts in China.The fund’s investments in the consumer services sector also lagged market averages, mainly due to underweighted exposure to a relatively strong industry group. 4 Valuations Becoming Increasingly Attractive As of the reporting period’s end, we have maintained a generally cautious outlook. Although a renewed global recession looks unlikely at this point, inflation-fighting efforts in the emerging markets have dampened a major engine of global growth, Europe has continued to struggle with its sovereign debt crisis and unemployment has remained stubbornly elevated in the United States. However, the market downturn has produced more attractive valuations among companies that may have been punished more severely than warranted by underlying business fundamentals, and we may adopt a more constructive investment posture when conditions stabilize. In the meantime, we have focused primarily on large, dividend-paying companies with solid fundamentals and strong balance sheets.We have found a number of opportunities in the telecommunications and health care sectors through our Networked World and Healthy Demand investment themes. Fewer companies have met our criteria in the more economically sensitive information technology and financials sectors. November 15, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation through March 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: BLOOMBERG L.P. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The FTSE World Index is an unmanaged, free-floating, market- capitalization weighted index that is designed to measure the performance of 90% of the world’s investable stocks issued by large and midcap companies in developed and advanced emerging markets. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Bloomberg L.P. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Global Equity Income Fund on 10/18/07 (inception date) to a $10,000 investment made in the FTSE World Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged, free-float market capitalization-weighted index that is designed to measure the performance of 90% of the world’s investable stocks issued by large and mid-cap companies in developed and advanced emerging markets. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/11 Inception From Date 1
